J. Fred Jones, Justice, dissenting. I respectfully dissent from the majority opinion in this case. Certainly there is no evidence in the record that young Bosnick and his father went to the Gattey’s store with the intention and for the purpose of murdering Deputy Sheriff Morgan, who wasn’t even there. The evidence is clear that the Bosnicks armed themselves for any contingency and went to the store with the intention and for the purpose of robbing the owners of the store. They went prepared to use whatever force was necessary in carrying out their intention and in accomplishing their purpose. It is obvious from the record that Mr. Morgan was murdered in the perpetration of, or attempt to perpetrate, the robbery, and it is obvious from Ark. Stat. Ann. § 41-2205 (Repl. 1964) that the murder of Mr. Morgan constituted murder in the first degree. Section 41-2205 reads as follows: "All murder which shall be perpetrated by means of poison, or by lying in wait, or by any other kind of wilful, deliberate, malicious and premeditated killing, or which shall be committed in the perpetration of or in the attempt to perpetrate, arson, rape, robbery, burglary or larceny, shall be deemed murder in the first degree.” It is my opinion that this statute was specifically designed for the exact situation in the case at bar. Common sense dictates that in armed robbery by outlaw gangs it may be difficult indeed to prove who shot whom and with what weapon. The appellant contends that he is not guilty of homicide in any degree. According to his version, he only intended to rob and didn’t intend to kill anybody. He only fired his gun in order to paralyze his victim with fear. When he shot the deceased, he did not intend to shoot him at all. He thought he was only firing at his father in self-defense. It is my opinion in this case, as it was in the case of the appellant’s father, Bosnick v. State, 248 Ark. 846, 454 S. W. 2d 311 that when the state proved the murder of Mr. Morgan in the perpetration of robbery by young Bosnick and his father, the state proved both Bosnicks guilty of murder in the first degree. The allegation in the information that the killing was willful, deliberate, malicious and premeditated, only goes to the charge and not to the crime. If a killing is already first degree murder, the allegation or proof that it was willful, deliberate, malicious and premeditated adds nothing to the degree and a failure to prove the allegation that the murder was willful, deliberate, malicious and premeditated would subtract nothing from the degree. Murder committed in the perpetration of robbery was proved in the case at bar and degree was fixed at first degree by statute. In my opinion the proof should take precedent over the allegation. This is not a case of alleging the commission of one degree of homicide and proving another; this is a case of alleging first degree murder because of willful intent, and proving first degree murder whether it was willful and intentional or not. I would affirm the judgment of the trial court.